                                          Case 5:20-cv-02523-BLF Document 23 Filed 01/04/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         REGINAL ROBERTSON,
                                  11                                                      Case No. 20-02523 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER DENYING MOTION FOR
Northern District of California




                                                 v.                                       PRELIMINARY INJUNCTION AND
 United States District Court




                                  13                                                      TEMPORARY RESTRAINING
                                                                                          ORDER
                                  14     J. KAISER-NEVEL, et al.,
                                                       Defendants.
                                  15
                                                                                          (Docket No. 22)
                                  16

                                  17

                                  18          Plaintiff, a pre-trial detainee, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983 against jail staff at the Santa Rita County Jail, where he is currently
                                  20   housed. Dkt. No. 1. Plaintiff was granted leave to amend, Dkt. No. 19, such that the
                                  21   second amended complaint filed on October 15, 2020, is now the operative complaint in
                                  22   this action. Dkt. No. 21. Plaintiff has recently filed a motion for a preliminary injunction
                                  23   and temporary restraining order to compel Defendants to acknowledge his status as a
                                  24   “court-certified pro-per” and be provided “all materials, rights, privileges, and assistance
                                  25   afforded to inmates with said designation.” Dkt. No. 22 at 1-2.
                                  26          Federal Rule of Civil Procedure 65 sets forth the procedure for issuance of a
                                  27   preliminary injunction or temporary restraining order (“TRO”). Prior to granting a
                                  28   preliminary injunction, notice to the adverse party is required. See Fed. R. Civ. P.
                                          Case 5:20-cv-02523-BLF Document 23 Filed 01/04/21 Page 2 of 3




                                   1   65(a)(1). Therefore, a motion for preliminary injunction cannot be decided until the
                                   2   parties to the action are served. See Zepeda v. INS, 753 F.2d 719, 727 (9th Cir. 1983). A
                                   3   TRO may be granted without written or oral notice to the adverse party or that party’s
                                   4   attorney only if: (1) it clearly appears from specific facts shown by affidavit or by the
                                   5   verified complaint that immediate and irreparable injury, loss or damage will result to the
                                   6   applicant before the adverse party or the party’s attorney can be heard in opposition, and
                                   7   (2) the applicant’s attorney certifies in writing the efforts, if any, which have been made to
                                   8   give notice and the reasons supporting the claim that notice should not be required. See
                                   9   Fed. R. Civ. P. 65(b).
                                  10          “A preliminary injunction is ‘an extraordinary and drastic remedy, one that should
                                  11   not be granted unless the movant, by a clear showing, carries the burden of persuasion.’”
                                  12   Lopez v. Brewer, et al., 680 F.3d 1068, 1072 (9th Cir. 2012) (citation omitted) (emphasis
Northern District of California
 United States District Court




                                  13   in original). The standard for issuing a TRO is similar to that required for a preliminary
                                  14   injunction. See Los Angeles Unified Sch. Dist. v. United States Dist. Court, 650 F.2d 1004,
                                  15   1008 (9th Cir. 1981) (Ferguson, J., dissenting). “A plaintiff seeking a preliminary
                                  16   injunction must establish that he is likely to succeed on the merits, that he is likely to suffer
                                  17   irreparable harm in the absence of preliminary relief, that the balance of equities tips in his
                                  18   favor, and that an injunction is in the public interest.” Winter v. Natural Resources
                                  19   Defense Council, Inc., 555 U.S. 7, 20 (2008).
                                  20          Defendants have not been served in this action, and Plaintiff does not indicate that
                                  21   he has otherwise notified them of the claims in this matter. Accordingly, it does not appear
                                  22   that Plaintiff has satisfied the notice requirement of Rule 65(a)(1). Furthermore, Plaintiff
                                  23   has established none of the factors under Winter to otherwise warrant preliminary relief.
                                  24   Lastly, a plaintiff is not entitled to an injunction based on claims not pled in the complaint.
                                  25   Pacific Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 633 (9th Cir. 2015).
                                  26   “[T]here must be a relationship between the injury claimed in the motion for injunctive
                                  27   relief and the conduct asserted in the underlying complaint. This requires a sufficient
                                  28                                                  2
                                           Case 5:20-cv-02523-BLF Document 23 Filed 01/04/21 Page 3 of 3




                                   1   nexus between the claims raised in a motion for injunctive relief and the claims set forth in
                                   2   the underlying complaint itself.” Id. The complaint asserts that Plaintiff was unlawfully
                                   3   confined in a visiting booth for several hours, resulting in various deprivations. Dkt. No.
                                   4   21 at 6-7. These claims have no nexus to the claim in the instant motion that he is entitled
                                   5   to “pro-per” status. Dkt. No. 22. Accordingly, Plaintiff’s motion for a preliminary
                                   6   injunction and TRO is DENIED as without merit.
                                   7            This order terminates Docket No. 22.
                                   8            IT IS SO ORDERED.
                                   9   Dated: _January 4, 2021__________                   ________________________
                                                                                           BETH LABSON FREEMAN
                                  10
                                                                                           United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying TRO
                                       PRO-SE\BLF\CR.20\02523Robertson_deny.tro

                                  26

                                  27

                                  28                                                   3
